Citation Nr: 1440074	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-28 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.  

9.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.  

11. Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.  

12. Entitlement to an increased rating for erectile dysfunction, to include entitlement to a separate compensable evaluation.  

13. Entitlement to special monthly compensation for loss of use of a creative organ.  

14. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  The Board has bifurcated the hearing loss issue and restated the issues as shown on the title page.

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran appeared at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of this hearing is contained in the electronic record.  

At the May 2014 hearing, the Veteran raised the issue of entitlement to a psychiatric disability as secondary to his other service connected physical disabilities.  This matter has not previously been considered and is not before the Board, so it is referred to the RO for proper development and adjudication.  

At this juncture, the Board observes that one of the issues certified on appeal is entitlement to an increased rating for erectile dysfunction, evaluated as zero percent disabling.  However, it does not appear that the Veteran has ever been in receipt of a separate evaluation for this disability; it has instead been evaluated in conjunction with his diabetes mellitus.  While the Veteran's original claim may be viewed as entitlement to a separate rating for erectile dysfunction, in view of the fact that he withdrew this claim at the May 2014 hearing there is no need for additional clarification.  The issue on the first page has been characterized accordingly, and the withdrawal of this issue, as well as the issue of entitlement to special monthly compensation for loss of use of a creative organ, will be addressed below. 

The issues of entitlement to service connection for right ear hearing loss, service connection for tinnitus, service connection for hypertension, an increased rating for diabetes, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the May 2014 hearing that he requested a withdrawal of his appeals for the issues of entitlement to an increased rating for erectile dysfunction, and special monthly compensation for loss of use of a creative organ.  

2.  Both private and VA testing demonstrates that the Veteran does not have hearing loss of the left ear for purposes of compensation.  

3.  The Veteran has moderate neuritis of the median nerve for both the right upper extremity and the left upper extremity.  

4.  The Veteran has mild neuritis of the sciatic nerve for both the right lower extremity and the left lower extremity.  

5.  The Veteran's right knee disability is productive of pain on motion, X-ray evidence of degenerative changes, and limitation of extension to 90 degrees or higher with full extension even after consideration of additional functional loss due to pain, fatigue, and flare-ups; there is no evidence of instability or subluxation.  

6.  The Veteran's left knee disability is productive of pain on motion, X-ray evidence of degenerative changes, and limitation of extension to 90 degrees or higher with full extension even after consideration of additional functional loss due to pain, fatigue, and flare-ups; there is no evidence of instability or subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to special monthly compensation for loss of use of a creative organ have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for service connection for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

4.  The criteria for a 30 percent rating for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8615 (2013).  

5.  The criteria for a 20 percent rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8615 (2013).  

6.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8620 (2013).  

7.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8620 (2013).  

8.  The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5256 - 5263 (2013).  

9.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5256 - 5263 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in May 2014 that he wished to withdraw the appeals for entitlement to an increased rating for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeals are dismissed.   

Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with a September 2009 letter that contained complete VCAA notice, as defined by Pelegrini and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided prior to the initial adjudication of the Veteran's claims.  The Board finds that the duty to notify has been met for the issue of service connection for hearing loss of the left ear.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He was afforded an appropriate VA examination.  Although the opinion in that examination is not adequate, this does not result in any harm to the Veteran as his claim will be denied on other grounds.  

The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  There is no indication that there is any relevant evidence outstanding in the claim for service connection, and the Board will proceed with consideration of the Veteran's appeal.

The Veteran contends that he was exposed to acoustic trauma on a regular basis during active service, which included noise from helicopters and other aircraft.  He argues that he currently experiences hearing loss due to these traumas.   

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic disabilities of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b) . Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

A review of the Veteran's service treatment records is negative for evidence of hearing loss.  He was afforded an audiologic examination in December 1967, which found that his hearing was normal.  A September 1969 discharge examination shows that an additional audiologic examination was not conducted.  A whisper test was conducted, and was normal.  However, the Veteran testified that he worked in Vietnam as an aviation supply clerk, which made it necessary to work near the flight line.  He also states that he had to ride on helicopters on many occasions, and that he did not use hearing protection.  The Boards finds that the Veteran is competent to relate these experiences, and that he is also credible.  Therefore, it is conceded that the Veteran was exposed to acoustic trauma during service, and the requirement for evidence of in-service incurrence of an injury has been met.  

However, the Board finds that the Veteran has not presented evidence that he currently has hearing loss of the left ear within the meaning of 38 C.F.R. § 3.385.  Therefore, without evidence of a current disability, his claim cannot be granted regardless of whether or not he was exposed to acoustic trauma in service.  

A September 2005 report of a private hearing examination shows that the Veteran underwent private audiologic testing in August 2005 and September 2005.  He did not have auditory thresholds of 26 decibels of more at three of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz on either occasion, nor did he have a single threshold of 40 decibels at any frequency.  His speech recognition was 100 percent on both occasions.  

The Veteran was afforded a VA hearing examination in August 2011.  Audiologic testing showed that he had auditory thresholds of 15, 10, 10, 15, and 30 decibels in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  Speech recognition was 96 percent.  

Thus, as the Veteran does not have auditory thresholds of 26 decibels for at least three of the required frequencies, as he does not have a thresholds of 40 decibels for any of the required frequencies, and as his speech recognition is in excess 94 percent, his left ear is not considered to have a hearing disability.  The Veteran does not have hearing loss of the left ear for the purpose of qualifying to receive VA compensation.  38 C.F.R. § 3.385.  Entitlement to service connection is not established.  

The Veteran is competent to state that his hearing has decreased.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Although there is no objective evidence to support a specific diagnosis of left ear hearing loss for VA purposes, the Board has conceded in-service acoustic trauma.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as an audiogram and his views regarding loss of hearing acuity are not as probative as the audiograms.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the audiological test evaluations of record, none of which shows a left ear hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Increased Ratings

The Veteran was provided with letters in April 2007 and December 2008 that include complete VCAA notice, as defined by Pelegrini and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although portions of this notice were not received until after the initial adjudication, this does not result in any harm to the Veteran, as his claims have been readjudicated since receipt of the complete notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board finds that the duty to notify has been met for the issues of entitlement to increased ratings.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He has been afforded appropriate VA examinations that address all rating criteria.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties described by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  As there is no indication that there is any relevant evidence outstanding in these claims for increased ratings, the Board will proceed with consideration of the Veteran's appeal.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Peripheral Neuropathy

Entitlement to service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity, each associated with diabetes, was established in a March 2005 rating decision.  A 10 percent evaluation was assigned for each of these disabilities, and a 10 percent evaluation remains in effect for each of these disabilities.  

The Veteran's upper extremities are evaluated under the rating code for neuritis of the median nerve.  Complete paralysis of the median nerve is indicated by symptomatology such as the hand being inclined to the ulnar side, the index and middle fingers being more extended than normally, considerable atrophy of the muscles of the thenar eminence, having the thumb in the plane of the hand (ape  hand), pronation that is incomplete and defective, absence of flexion of the index finger and feeble flexion of middle finger, inability to make a fist, having the index and middle fingers remain extended, inability to flex the distal phalanx of thumb, having defective opposition and abduction of the thumb, at right angles to palm; having weakened flexion of wrist, and pain with trophic disturbances.  A 70 percent evaluation is warranted for complete paralysis of the major side, and a 60 percent evaluation is assigned for complete paralysis of the minor side.  Severe incomplete paralysis is evaluated as 50 percent disabling for the major side and 40 percent disabling for the minor side.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major side and 20 percent disabling for the minor side.  Mild incomplete paralysis is evaluated as 10 percent disabling for each side.  38 C.F.R. § 4.124a, Code 8615.  

The Veteran's lower extremities are evaluated under the rating criteria for neuritis of the sciatic nerve.  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 4.124a, Code 8620.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The evidence includes a June 2005 nerve conduction study.  This revealed mild diffuse diabetic peripheral neuropathy of the lower extremities. 

A September 2005 letter from the Veteran's neurologist to his treating physician described a July 2005 examination.  The Veteran had pains in his forearm.  The deep tendon reflexes were suppressed but no other significant neurologic abnormality was noted.  

The Veteran underwent private examination of his upper extremities in November 2006.  His chief complaints were tingling and numbness, dropping objects, waking at night, and shaking of his hands.  There were similar problems with the feet but the hands were more symptomatic.  On examination, there was a positive Tinel's sign bilaterally, more advanced on the left.  Muscle strength was 4-/5 on the right and 3+/5 on the left.  A December 2006 letter from the Veteran's private physician describes nerve damage of the upper extremities.  It notes that the clinical evaluation revealed a weakness of the muscles in both hands.  Neurosensory testing revealed abnormal threshold values for the three nerves tested, indicating severe nerve damage with axonal loss.  The possibility of surgical decompression had been discussed.  

An April 2007 letter from the Veteran's private doctor states she had performed a cubital tunnel release, carpal tunnel release, and radial sensory nerve neurolysis on the Veteran's right arm.  He was scheduled for additional surgeries for each of his remaining limbs.  Surgical records and treatment records through July 2007 show that each of these surgeries was completed.  

The Veteran was afforded a VA examination in June 2007.  He stated that his peripheral neuropathy had become worse over the past year.  The neuropathy of the feet was constantly present and made worse with prolonged standing and walking.  There was no functional loss.  As for his hands, he worked on a computer all day and the numbness and tingling would become worse along with some pain.  He had weakness of the hands by the end of the day, but no functional loss.  The Veteran had undergone a series of surgeries, which had helped in the hands but not the feet.  He still experienced paresthesias and dysesthesias.  He could do normal routine daily activities, but his hands bothered him at work when using the computer.  On examination, there was decreased sensation with monofilament testing.  Vibratory sense was intact.  Grip strength was equal bilaterally, and deep tendon reflexes were grade 1/2 for the upper extremities.  For the feet, both monofilament and vibratory sense were decreased.  

At a July 2009 VA examination, the Veteran's complaints were the same as in June 2007.  On examination, the upper extremities had reduced vibratory sense.  All other findings were the same as in June 2007.  

The most recent examination of the peripheral nerves was conducted in November 2011 by VA.  The claims folder was reviewed by the examiner.  The Veteran was said to be right hand dominant.  He complained of progressive numbness, tingling, burning, and pain of the hands, and dysesthesias of the feet.  These symptoms were constant, and moderate to severe in severity.  He would experience flare-ups that lasted five minutes, without any precipitating or aggravating factors.  These would produce pain but no weakness, fatigue, or functional loss.  The history of nerve release surgery in all four limbs was noted.  The Veteran had constant pain, paresthesias and numbness of moderate intensity in all four limbs, and intermittent dull pain that was severe in intensity in each limb.  The neurologic examination was normal, as were deep tendon reflexes.  Sensory testing was decreased in the hands, fingers, feet and toes, and vibratory sensation was also decreased.  There was no muscle atrophy.  There were no other pertinent physical findings.  The examiner opined that the diabetic neuropathy would make it not recommended for the Veteran to work a job that required prolonged standing or walking, or jobs requiring fine motor use or dexterity of the hands, and repetitive use jobs were also not recommended.  

The Veteran testified at the May 2014 hearing that he had no strength in his hands.  Gripping a hand tool tightly was painful.  He noted the surgery for all four limbs and the improvement that resulted, but added that the improvement did not last.  He still had trouble grasping things.  The Veteran said that his neuropathy affected his driving, and that he would have to pull over if his foot had a flare-up.  It also interfered with his sleep.  He continued to play golf, but had to use jumbo grips and padded gloves.  The Veteran said that he biked, but implied that he had to stay on flat ground because of his feet.  See Transcript.  

The Board finds that the evidence supports a finding that the Veteran has moderate neuritis of each upper extremity, which merits a 30 percent rating for the dominant right arm and a 20 percent rating for the minor left arm.  This is based on evidence of reduced strength and dexterity.  The June 2007 and July 2009 examination also demonstrated reduced reflexes of the upper extremities.  This shows that the Veteran's symptoms are more than the wholly sensory that is indicative of the mild neuritis of the 10 percent ratings.  38 C.F.R. § 4.124a, Code 8615.  

The Board has considered entitlement to evaluations of greater than 30 percent and 20 percent for the upper extremities, but this is not supported by the medical evidence.  The evidence does not show that the Veteran has lost movement or coordination of his hands and fingers.  Each examination states that he remains capable of performing routine daily activities and to type on a computer, albeit with pain that increases with use.  The most recent VA examination described pain of moderate or severe intensity, but no weakness or functional loss.  The neurologic examination was normal.  The Veteran testified that he has pain when attempting to tightly grip a tool, but also testified that he continues to play golf with the help of jumbo sized grips.  The Board finds that this does not represent severe or total impairment of the upper extremities due to neuritis.  38 C.F.R. § 4.124a, Code 8615.  

Turning to the lower extremities, the Board finds that the evidence continues to demonstrate mild neuritis for each leg, and that continuation of the 10 percent ratings is proper.  The June 2005 nerve conduction study described the neuropathy of the lower extremities as mild.  Every subsequent examination has shown that the Veteran reports pain in his feet of moderate and sometimes severe intensity, with reduced sensory perception.  However, there is no evidence of weakness, atrophy or reduced reflexes, and the most recent examination noted that there are no additional physical findings.  The Veteran notes that prolonged standing and walking can increase his symptoms, but he testified that he continues to play golf and to bike on even ground.  The Board concludes that the Veteran's symptoms of neuropathy of the lower extremity are sensory, which are commensurate with a mild disability.  38 C.F.R. § 4.124a, Code 4.124a, Code 8620.  

Knees

Entitlement to service connection for arthralgia of both knees was established in an October 1970 rating decision.  A zero percent evaluation was assigned.  An October 2002 rating decision recharacterized the diagnosis of the knee disabilities as patellofemoral syndrome with degenerative changes.  A separate 10 percent evaluation was assigned for the right knee, while the zero percent rating was continued for the left knee.  An August 2007 rating decision assigned a 10 percent evaluation for the left knee, and continued the 10 percent rating for the right knee.  

The Veteran's knee disabilities are evaluated by the most recent rating decisions under the rating code for other impairment of the knee due to recurrent subluxation or lateral instability.  Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

The rating code for degenerative arthritis must also be considered.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The rating codes for limitation of motion of the leg consider both limitations of extension and flexion.  Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The Veteran underwent a VA examination of his knees in June 2007.  He complained of pain, weakness, and stiffness made worse with any type of climbing, prolonged standing or walking.  He denied instability.  The Veteran was able to do normal daily activities, although using the stairs increased his pain.  On examination, the Drawer sign and McMurray's sign was negative bilaterally, and there was no instability.  The right knee had extension was to zero degrees, and flexion was to 140 degrees with pain at 120 degrees.  For the left knee, extension was to zero degrees, and flexion was to 130 degrees with pain at 100 degrees.  The Veteran was retested after repetitive movement.  There was increased pain and fatigue, but no additional reduction of the range of motion.  He denied flare-ups.  An X-ray study of both knees showed minimal degenerative changes.  The diagnosis was bilateral patellofemoral syndrome with minimal degenerative arthritic change.  

VA treatment records dated May 2009 state that the Veteran was doing generally well except for some bilateral knee pain. 

The Veteran was provided with an additional VA examination of his knees in July 2009.  He had a history of bilateral knee pain, chondromalacia, patellofemoral syndrome, and arthritis.  He had undergone arthroscopic surgery on the right knee without much benefit.  Climbing, squatting, and crawling were hard.  He was capable of normal daily activities.  The range of motion of both knees was from zero to 130 degrees.  The Veteran had retropatellar crepitation pain over the last 30 degrees of flexion in both knees, but repetitive use did not result in any change.  The Veteran denied flare-ups, and his knees were stable.  The diagnoses were patellofemoral syndrome, arthritis of the left knee, and postoperative patellofemoral syndrome of the right knee. 

December 2009 records show that the Veteran was provided with injections of each knee for treatment of his pain.  

The most recent examination of the knees is a November 2011 VA examination.  The claims folder was reviewed by the examiner.  The right and left knees both had flexion to 130 degrees with pain at 90 degrees.  Extension was to zero degrees, without hyperextension.  He denied flare-ups.  The Veteran was able to perform repetitive motion testing.  This did not result in any additional limitation of motion.  There was pain on palpation of the knees.  Muscle strength was normal.  There was no instability of either knee demonstrated on testing, and no evidence of recurrent patellar subluxation or dislocation.  There were no episodes of locking, dislocation or effusion.  The Veteran did not use any assistive device.  Degenerative arthritis of both knees was documented on X-ray study.  

After careful consideration, the evidence does not support entitlement to an increased rating for either knee under any of the applicable rating codes.  Furthermore, the Board finds that the Veteran's knee disabilities are most accurately evaluated under the rating code for degenerative arthritis, instead of the code for impairment of the knee due to instability or subluxation utilized by the RO.  

The Board observes that although the Veteran has had arthroscopic surgery for his right knee, the symptomatology of each knee is very similar, so that they can be discussed together.  The Veteran has denied instability of either knee on every examination, and these examinations have been negative for subluxation or objective evidence of instability.  This precludes an increased rating under the criteria for impairment of the knee due to instability or subluxation.  38 C.F.R. § 4.71a, Code 5257.  

The rating criteria for limitation of motion of the legs have been considered, but these do not support an evaluation in excess of 10 percent evaluation for either knee.  The Veteran has shown full extension of both knees on every examination, which does not support an increase under these rating criteria.  38 C.F.R. § 4.71a, Code 5261.  There has been some limitation of flexion, but even if the measurement most favorable to the Veteran is used, which is the finding of pain at 90 degrees bilaterally from the November 2011 examination, it remains insufficient to support even a zero percent rating under the criteria for limitation of flexion.  38 C.F.R. § 4.71a, Code 5260.  The Board has considered the effects of pain, weakness, fatigue, and incoordination, but every examination showed that repetitive motion testing did not result in any additional limitation of motion.  The Veteran has repeatedly denied flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Other potentially applicable rating codes have been considered but do not provide a basis for an increase.  There is no evidence of ankyloses.  38 C.F.R. § 4.71, Code 5256.  There is no evidence of dislocated cartilage with frequent episodes of locking and effusion of either knee.  38 C.F.R. § 4.71, Code 5258.  The Veteran is already in receipt of the 10 percent rating that is allowable for removal of cartilage for the right knee.  38 C.F.R. § 4.71, Code 5259.  There is no evidence of impairment of the tibia and fibular, or of genu recurvatum.  38 C.F.R. § 4.71, Code 5262, 5263.  

The Board has considered separate evaluations for the different aspects of the Veteran's knee disabilities, but the criteria are not met.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  The criteria for a zero percent rating have not been met for either extension or flexion of either knee.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  However, while the X-ray findings show degenerative arthritis and the Veteran has painful motion, there has never been any evidence of instability that would warrant a rating under 38 C.F.R. § 4.71, Code 5257.  This precludes separate evaluations based on instability and limitation of motion.  VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

The Board has also considered entitlement to a separate evaluation for the Veteran's right knee based on his arthroscopic surgery.  This is appropriate if the evidence demonstrates residual symptoms associated with removal of the semilunar cartilage, independent of pain and painful motion.  However, the evidence does not demonstrate locking or any other symptoms associated with the cartilage other than that of pain and painful motion, and separate evaluations are not assignable on this basis.  VAOPGCPREC 23-97. 

Instead, the Board finds that the most accurate evaluation for each knee is that of the 10 percent that is already in effect.  However, in view of the absence of instability or compensable limitation of motion of either knee, the rating criteria that should be used are those for degenerative arthritis, which states that a 10 percent rating may be assigned for noncompensable limitation of motion of a major joint with painful motion under the rating criteria for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5003.  

In reaching this decision, the Board notes that this change in diagnostic codes does not trigger VA's obligations under 38 C.F.R. § 3.105(e) (2013) as it does not result in an overall reduction or discontinuance of payments being made to the veteran.  See Reizenstein v. Shinseki, 583 F.3d. 1331 (Fed. Cir. 2009).  The Board further notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  For the reasons already cited, the appropriate rating code for the assignment of the 10 percent rating for each of the Veteran's knee disabilities is 38 C.F.R. § 4.71a, Code 5003.  

Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his neuropathy and his knee disabilities.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  The scheduler criteria allow for increased ratings under each of the appropriate rating codes.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his disabilities.  VA examiners have commented that while certain activities are not advisable, his individual disabilities do not preclude employment.  He is able to perform all activities of daily living and participate in leisure activities.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board notes that a claim for TDIU can be a component of a claim for an increased rating if raised by the Veteran or the record.  In this case, the Veteran has submitted a separate claim for TDIU, and this matter will be addressed in the remand section at the end of the decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

The appeal is dismissed as to the issue of entitlement to an increased evaluation for erectile dysfunction, to include entitlement to a separate evaluation.  

The appeal is dismissed as to the issue of entitlement to special monthly compensation for loss of use of a creative organ.   

Entitlement to service connection for hearing loss of the left ear is denied. 

Entitlement to a 30 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a 20 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling, is denied. 


REMAND

In regards to the Veteran's claims for service connection for hearing loss of the left ear and tinnitus, a review of the Veteran's service treatment records shows that the Veteran was seen for possible bilateral otitis media in June 1969.  His ears were clear, but the outer canals were red.  

Many years after discharge from service, a September 2005 letter from one of the Veteran's private physicians shows that the Veteran was seen on August 2005 for a sudden loss of hearing in his right ear.  A history of military noise exposure was noted.  However, the doctor believed that the hearing loss was probably post-viral.  

The August 2011 VA examination demonstrates that the Veteran has hearing loss of the right ear as defined by 38 C.F.R. § 3.385.  The examiner reviewed the claims file and found that the Veteran's current hearing loss did not correlate with the pattern of hearing loss due to noise exposure, and opined that neither hearing loss nor tinnitus were caused by or related to the Veteran's military occupational specialty of dealing with helicopters.  

Unfortunately, the June 1969 ear infection was not noted or commented upon by the August 2011 examiner.  Given his own statement that the Veteran's current hearing loss pattern did not match that of hearing loss due to noise exposure, the September 2005 reference to viral hearing loss, and evidence of a possible infection during service, the Board finds that an additional opinion must be obtained that addresses the possible effects of the otitis media in service on the Veteran's current right ear hearing loss.  As tinnitus is often related to hearing loss, that claim is inextricably intertwined and must be considered together with his claim for service connection for hearing loss of the right ear.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In regards to the claims for service connection for hypertension and an increased rating for diabetes mellitus, the Veteran indicated that he would be submitting a personal health summary for the period from November 2003 to September 2005 from his insurance company, United Health Insurance Group.  He testified that his health summary contains an opinion stating his hypertension had developed due to his service connected diabetes.  See Transcript, pages 16-17; 20-21.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Similarly, the Veteran testified that he had been ordered to regulate his activities by his doctor.  He said that this would also be reflected in the insurance company records he was going to send to the Board.  This is significant, because all VA examinations currently of record state that the Veteran does not have regulation of activities at the request of a doctor, and there is no other evidence to the contrary.  The Veteran is currently in receipt of a 20 percent evaluation for his diabetes based on the use of insulin or an oral agent with a restricted diet, but the additional criterion of regulation of activity might provide a basis for a 40 percent evaluation.  See 38 C.F.R. § 4.119, Code 7913.  

The Veteran indicated that he would be sending these records directly to the Board at the end of the hearing.  Unfortunately, they are not contained in either the claims folder or the electronic record.  Given the potential significance of these records to at least two of the Veteran's claims, the Board finds that an attempt must be made to obtain them and associate them with the record.  

The most recent VA examination of the Veteran's service connected diabetes mellitus is nearly three years old, and there are no recent treatment records.  Thus, the Veteran should be scheduled for a VA examination to ascertain the current severity of his diabetes mellitus.  

In regards to the Veteran's claim for TDIU, as it will be affected by the outcome of the other claims that are remanded, further consideration of this issue must be delayed.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Furthermore, although the Veteran has been provided examinations of his individual disabilities that contain opinions regarding their effects on his employability, he has never been afforded an examination that addresses the combined effects of the Veteran's service connected disabilities on his employability.  The Board believes that the Veteran should be scheduled for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an adequate notice letter that pertains to the issue of entitlement to a TDIU.

2.  Contact the Veteran and afford him an opportunity to submit the health summary for the period from November 2003 to September 2005 from his insurance company, United Health Insurance Group, that he referenced at the May 2014 hearing.  He should be notified that in the alternative, he can provide permission for VA to obtain these records on his behalf, with the understanding that it is ultimately his responsibility to ensure that they are submitted.  

3.  Obtain all VA treatment records from March 2012 to the present and associate them with the evidentiary record.  

4.  Return the claims folder to the examiner who conducted the August 2011 VA hearing examination.  The examiner's attention is directed to the June 1969 reference to possible otitis media in the service treatment records.  After a review of this and any other relevant records, the examiner should state whether it is as likely as not that the Veteran's current hearing loss of the right ear was incurred due to the possible infection in service.  The examiner should also state whether the Veteran's currently diagnosed tinnitus is at least as likely as not directly related to conceded noise exposure during service or the possible infection in service.  If the examiner who conducted the August 2011 examination is not available, forward the claims folder to another VA health care professional of at least equal qualifications, and ask that the records be reviewed and the opinion provided.  An additional hearing examination is not required unless deemed necessary by the examiner. 

The reasons and bases for the opinion should be provided.  If the examiner is unable to express the requested opinion without resort to speculation, the reasons and bases for that opinion should also be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.  

5.  Schedule the Veteran for a VA examination of his diabetes mellitus.  The claims folder should be provided to the examiner for use in the study of this case.  The examination report should indicate that the claims folder as well as any relevant electronic records have been reviewed.  All indicated tests and studies should be conducted.  The examination report should include all information necessary to evaluate the Veteran under the rating criteria for diabetes mellitus.  It should be noted whether or not regulation of activities due to diabetes mellitus is currently required.  Other symptoms such as ketoacidosis or hypoglycemic reactions should be noted, as should the frequency of hospitalizations or treatment visits due to these symptoms.  Progressive weight loss, strength complications, use of more than one daily injection of insulin, and any other complications should also be described.  

6.  After 1 - 5 have been completed, to the extent possible, schedule the Veteran for a VA general medical examination.  The claims folder should be provided to the examiner for use in the study of this case, as well as a list of the Veteran's service connected disabilities.  The examination report should indicate that the claims folder as well as any relevant electronic records have been reviewed.  All indicated tests and studies should be conducted.  The examiner should opine as to whether it is as likely as not that as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should comment upon the Veteran's social and industrial activities, including what types of employment activities are limited because of his service-connected disabilities and what types of employment, if any, are feasible given his functional impairment.

The reasons and bases for the opinion should be provided.  If the examiner is unable to express the requested opinion without resort to speculation, the reasons and bases for that opinion should also be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.  

7.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


